
	

113 HR 958 IH: Women Veterans and Other Health Care Improvements Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 958
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Larsen of
			 Washington (for himself, Ms.
			 Bonamici, Mr. Brady of
			 Pennsylvania, Ms. Brownley of
			 California, Ms. Chu,
			 Mr. Conyers,
			 Mrs. Davis of California,
			 Ms. DelBene,
			 Ms. Hanabusa,
			 Mr. Heck of Washington,
			 Ms. McCollum,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Ms. Slaughter,
			 Mr. Stivers, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committees on the Budget and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve the
		  reproductive assistance provided by the Department of Veterans Affairs to
		  severely wounded, ill, or injured veterans and their spouses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Women Veterans and Other Health Care
			 Improvements Act of 2013.
		2.Clarification that fertility counseling and
			 treatment are medical services which the Secretary may furnish to veterans like
			 other medical servicesSection
			 1701(6) of title 38, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(H)Fertility counseling and treatment,
				including treatment using assisted reproductive technology such as in vitro
				fertilization and other fertility treatments in which both eggs and sperm are
				handled when clinically
				appropriate.
				.
		3.Reproductive treatment and care for spouses
			 and surrogates of veterans
			(a)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					1788.Reproductive treatment and care for spouses
				and surrogates of veterans
						(a)In generalThe Secretary shall furnish fertility
				counseling and treatment, including through the use of assisted reproductive
				technology, to a spouse or surrogate of a severely wounded, ill, or injured
				veteran who has an infertility condition incurred or aggravated in line of duty
				in the active military, naval, or air service and who is enrolled in the system
				of annual patient enrollment established under section 1705(a) of this title if
				the spouse or surrogate and the veteran apply jointly for such counseling and
				treatment through a process prescribed by the Secretary.
						(b)Coordination of care for other spouses and
				surrogatesIn the case of a
				spouse or surrogate of a veteran not described in subsection (a) who is seeking
				fertility counseling and treatment, the Secretary may coordinate fertility
				counseling and treatment for such spouse or surrogate.
						(c)ConstructionNothing in this section shall be construed
				to require the Secretary—
							(1)to find or certify a surrogate for a
				veteran or to connect a surrogate with a veteran; or
							(2)to furnish
				maternity care to a spouse or surrogate of a veteran.
							(d)Assisted
				reproductive technology definedIn this section, the term assisted
				reproductive technology includes in vitro fertilization and other
				fertility treatments in which both eggs and sperm are handled when clinically
				appropriate.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title is amended by inserting after the item relating to
			 section 1787 the following new item:
				
					
						1788. Reproductive treatment
				and care for spouses and surrogates of
				veterans.
					
					.
			4.Adoption assistance for severely wounded
			 veterans
			(a)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, as amended by section 3, is further amended by adding at
			 the end the following new section:
				
					1789.Adoption assistance
						(a)In generalThe Secretary may pay an amount, not to
				exceed the limitation amount, to assist a covered veteran in the adoption of
				one or more children.
						(b)Covered veteranFor purposes of this section, a covered
				veteran is any severely wounded, ill, or injured veteran who—
							(1)has an infertility condition incurred or
				aggravated in line of duty in the active military, naval, or air service;
				and
							(2)is enrolled in the system of annual patient
				enrollment established under section 1705(a) of this title.
							(c)Limitation amountFor purposes of this section, the
				limitation amount is the amount equal to the lesser of—
							(1)the cost the Department would incur if the
				Secretary were to provide a covered veteran with one cycle of in vitro
				fertilization, as determined by the Secretary; and
							(2)the cost the Department would incur by
				paying the expenses of three adoptions by covered veterans, as determined by
				the
				Secretary.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 of such title, as amended by section 3, is further amended by
			 inserting after the item relating to section 1788 the following new
			 item:
				
					
						1789. Adoption
				assistance.
					
					.
			5.Annual report on provision of fertility
			 counseling and treatment furnished by Department of Veterans Affairs
			(a)In generalNot later than one year after the date of
			 the enactment of this Act and not less frequently than once each year
			 thereafter, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the fertility counseling and treatment
			 furnished by the Department of Veterans Affairs during the year preceding the
			 submittal of the report.
			(b)ElementsEach report submitted under subsection (a)
			 shall include, for the period covered by the report, the following:
				(1)The number of veterans who received
			 fertility counseling or treatment furnished by the Department of Veterans
			 Affairs, disaggregated by era of military service of such veterans.
				(2)The number of spouses and surrogates of
			 veterans who received fertility counseling or treatment furnished by the
			 Department.
				(3)The cost to the Department of furnishing
			 fertility counseling and treatment, disaggregated by cost of services and
			 administration.
				(4)The average cost to the Department per
			 recipient of such counseling and treatment.
				(5)In cases in which the Department furnished
			 fertility treatment through the use of assisted reproductive technology, the
			 average number of cycles per person furnished.
				(6)A description of how fertility counseling
			 and treatment services of the Department are coordinated with similar services
			 of the Department of Defense.
				6.Regulations on furnishing of fertility
			 counseling and treatment and adoption assistance by Department of Veterans
			 Affairs
			(a)In generalNot later than 540 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall prescribe
			 regulations—
				(1)on the furnishing of fertility treatment to
			 veterans using assisted reproductive technology;
				(2)to carry out section 1788 of title 38,
			 United States Code, as added by section 3; and
				(3)to carry out section 1789 of such title, as
			 added by section 4.
				(b)LimitationNotwithstanding any other provision of law,
			 during the period beginning on the date of the enactment of this Act and ending
			 on the date on which the Secretary prescribes regulations under subsection (a),
			 the Secretary may not furnish—
				(1)to a veteran any fertility treatment that
			 uses an assisted reproductive technology that the Secretary has not used in the
			 provision of a fertility treatment to a veteran before the date of the
			 enactment of this Act;
				(2)any fertility counseling or treatment under
			 section 1788 of title 38, United States Code, as added by section 3; or
				(3)any assistance under section 1789 of such
			 title, as added by section 4.
				(c)Assisted reproductive technology
			 definedIn this section, the
			 term assisted reproductive technology has the meaning given the
			 term in section 1788 of such title, as added by section 3.
			7.Coordination between Department of Veterans
			 Affairs and Department of Defense on furnishing of fertility counseling and
			 treatmentThe Secretary of
			 Veterans Affairs and the Secretary of Defense shall share best practices and
			 facilitate referrals, as they consider appropriate, on the furnishing of
			 fertility counseling and treatment.
		8.Facilitation of
			 reproduction and infertility research
			(a)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					7330B.Facilitation
				of reproduction and infertility research
						(a)Facilitation of
				research requiredThe Secretary shall facilitate research
				conducted collaboratively by the Secretary of Defense and the Secretary of
				Health and Human Services to improve the ability of the Department of Veterans
				Affairs to meet the long-term reproductive health care needs of veterans who
				have a genitourinary service-connected disability or a condition that was
				incurred or aggravated in line of duty in the active military, naval, or air
				service, such as spinal cord injury, that affects the veterans' ability to
				reproduce.
						(b)Dissemination of
				informationThe Secretary shall ensure that information produced
				by the research facilitated under this section that may be useful for other
				activities of the Veterans Health Administration is disseminated throughout the
				Veterans Health
				Administration.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330A the
			 following new item:
				
					
						7330B. Facilitation of
				reproduction and infertility
				research.
					
					.
			(c)ReportNot
			 later than three years after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall submit to Congress a report on the research
			 activities conducted by the Secretary under section 7330B of title 38, United
			 States Code, as added by subsection (a).
			9.Requirement to
			 improve Department of Veterans Affairs women veterans contact
			 centerThe Secretary of
			 Veterans Affairs shall enhance the capabilities of the Department of Veterans
			 Affairs women veterans contact center—
			(1)to respond to requests by women veterans
			 for assistance with accessing health care and benefits furnished under laws
			 administered by the Secretary; and
			(2)for referral of such veterans to community
			 resources to obtain assistance with services not furnished by the
			 Department.
			10.Modification of
			 pilot program on counseling in retreat settings for women veterans newly
			 separated from service in the Armed Forces
			(a)Increase in
			 number of locationsSubsection (c) of section 203 of the
			 Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law
			 111–163; 38 U.S.C. 1712A note) is amended by striking three
			 locations and inserting 14 locations.
			(b)Extension of
			 durationSubsection (d) of
			 such section is amended by striking 2-year and inserting
			 four-year.
			(c)Authorization of
			 appropriationsSubsection (f) of such section is amended—
				(1)by striking
			 Secretary of Veterans Affairs for each and inserting the
			 following: “Secretary of Veterans Affairs—
					
						(1)for
				each
						;
				(2)in paragraph (1),
			 as designated by paragraph (1), by striking the period at the end and inserting
			 ; and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)for each of fiscal
				years 2013 and 2014, $400,000 to carry out the pilot
				program.
						.
				11.Program on
			 assistance for child care for certain veterans
			(a)Assistance for
			 child care for certain veterans receiving health care
				(1)In
			 generalSubchapter I of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1709B.Assistance
				for child care for certain veterans receiving health care
							(a)Program
				requiredThe Secretary shall carry out a program to provide,
				subject to subsection (b), assistance to qualified veterans described in
				subsection (c) to obtain child care so that such veterans can receive health
				care services described in subsection (c).
							(b)Limitation on
				period of paymentsAssistance may only be provided to a qualified
				veteran under this section for receipt of child care during the period that the
				qualified veteran—
								(1)receives the types
				of health care services described in subsection (c) at a facility of the
				Department; and
								(2)requires travel to
				and return from such facility for the receipt of such health care
				services.
								(c)Qualified
				veteransFor purposes of this section, a qualified veteran is a
				veteran who is—
								(1)the primary
				caretaker of a child or children; and
								(2)(A)receiving from the
				Department—
										(i)regular mental health care
				services;
										(ii)intensive mental health care
				services; or
										(iii)such other intensive health care
				services that the Secretary determines that provision of assistance to the
				veteran to obtain child care would improve access to such health care services
				by the veteran; or
										(B)in need of regular or intensive mental
				health care services from the Department, and but for lack of child care
				services, would receive such health care services from the Department.
									(d)LocationsThe
				Secretary shall carry out the program in no fewer than three Veterans
				Integrated Service Networks selected by the Secretary for purposes of the
				program.
							(e)Forms of child
				care assistance(1)Child care assistance
				under this section may include the following:
									(A)Stipends for the payment of child care
				offered by licensed child care centers (either directly or through a voucher
				program) which shall be, to the extent practicable, modeled after the
				Department of Veterans Affairs Child Care Subsidy Program established pursuant
				to section 630 of the Treasury and General Government Appropriations Act, 2002
				(Public Law 107–67; 115 Stat. 552).
									(B)Direct provision of child care at an
				on-site facility of the Department of Veterans Affairs.
									(C)Payments to private child care
				agencies.
									(D)Collaboration with facilities or
				programs of other Federal departments or agencies.
									(E)Such other forms of assistance as the
				Secretary considers appropriate.
									(2)In the case that child care
				assistance under this section is provided as a stipend under paragraph (1)(A),
				such stipend shall cover the full cost of such child
				care.
								.
				(2)Conforming
			 amendmentSection 205(e) of the Caregivers and Veterans Omnibus
			 Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is
			 amended by inserting but not after the date of the enactment of the
			 Women Veterans and Other Health Care
			 Improvements Act of 2013 before the period at the
			 end.
				(3)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1709A the following
			 new item:
					
						
							1709B. Assistance for child
				care for certain veterans receiving health
				care.
						
						.
				(b)Assistance for
			 child care for certain veterans receiving readjustment counseling and related
			 mental health services
				(1)In
			 generalSubchapter I of chapter 17 of such title, as amended by
			 subsection (a)(1), is further amended by adding at the end the following new
			 section:
					
						1709C.Assistance
				for child care for certain veterans receiving readjustment counseling and
				related mental health services
							(a)Program
				requiredThe Secretary shall carry out a program to provide,
				subject to subsection (b), assistance to qualified veterans described in
				subsection (c) to obtain child care so that such veterans can receive
				readjustment counseling and related mental health services.
							(b)Limitation on
				period of paymentsAssistance may only be provided to a qualified
				veteran under this section for receipt of child care during the period that the
				qualified veteran receives readjustment counseling and related health care
				services at a Vet Center.
							(c)Qualified
				veteransFor purposes of this section, a qualified veteran is a
				veteran who is—
								(1)the primary
				caretaker of a child; and
								(2)(A)receiving from the
				Department regular readjustment counseling and related mental health services;
				or
									(B)in need of readjustment counseling and
				related mental health services from the Department, and but for lack of child
				care services, would receive such counseling and services from the
				Department.
									(d)LocationsThe
				Secretary shall carry out the program under this section in no fewer than three
				Readjustment Counseling Service Regions selected by the Secretary for purposes
				of the program.
							(e)Forms of child
				care assistance(1)Child care assistance
				under this section may include the following:
									(A)Stipends for the payment of child care
				offered by licensed child care centers (either directly or through a voucher
				program) which shall be, to the extent practicable, modeled after the
				Department of Veterans Affairs Child Care Subsidy Program established pursuant
				to section 630 of the Treasury and General Government Appropriations Act, 2002
				(Public Law 107–67; 115 Stat. 552).
									(B)Payments to private child care
				agencies.
									(C)Collaboration with facilities or
				programs of other Federal departments or agencies.
									(D)Such other forms of assistance as the
				Secretary considers appropriate.
									(2)In the case that child care
				assistance under this subsection is provided as a stipend under paragraph
				(1)(A), such stipend shall cover the full cost of such child care.
								(f)Vet Center
				definedIn this section, the term Vet Center means a
				center for readjustment counseling and related mental health services for
				veterans under section 1712A of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by subsection (a)(3), is further amended by inserting after the item
			 relating to section 1709B the following new item:
					
						
							1709C. Assistance for child
				care for certain veterans receiving readjustment counseling and related mental
				health
				services.
						
						.
				12.Contractor user
			 fees
			(a)In
			 generalChapter 3 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					323.Contractor user
				fees
						(a)Fee
				requirementExcept as
				provided in subsection (c) and subject to subsection (d), the Secretary shall
				impose a fee upon each person with whom the Secretary engages in a contract for
				a good or service as a condition of the contract.
						(b)Fee
				amount(1)The
				amount of a fee imposed upon a person under subsection (a) with respect to a
				contract shall be equal to the lesser of—
								(A)the amount which is equal to seven
				percent of the total value of the contract; and
								(B)the amount which is equal to the total
				value of the contract multiplied by the applicable percentage for such fiscal
				year.
								(2)The applicable percentage for a
				fiscal year shall be equal to the percentage by which—
								(A)the annual estimate of the total value
				of contracts for such fiscal year, exceeds
								(B)the annual estimate of the total cost
				of fertility counseling and treatment for such fiscal year.
								(3)Before each fiscal year, the Secretary
				shall establish, for purposes of this section, the annual estimate of the total
				value of contracts for the next fiscal year, which shall be the Secretary's
				estimate of what the aggregate value will be of all contracts in which the
				Secretary will engage in the next fiscal year.
							(4)Before each fiscal year, the Secretary
				shall establish, for purposes of this section, the annual estimate of the total
				cost of fertility counseling and treatment for the next fiscal year, which
				shall be the Secretary's estimate of what the total cost to the Department will
				be in the next fiscal year of—
								(A)furnishing fertility counseling and
				treatment, including through the use of assisted reproductive technology, to
				individuals under laws administered by the Secretary in the next fiscal year;
				and
								(B)making payments under section 1789 of this
				title in the next fiscal year.
								(c)WaiverThe Secretary may waive the fee required by
				subsection (a) for a person as the Secretary considers appropriate if the
				person is an individual or a small business concern.
						(d)Limitation on
				collectionNo fee may be
				collected under subsection (a) except to the extent that the expenditure of the
				fee to pay the costs of activities and services for which the fee is imposed is
				provided for in advance in an appropriations Act.
						(e)Department of
				Veterans Affairs Fertility Counseling and Treatment Fund(1)There is in the Treasury
				a fund to be known as the Department of Veterans Affairs Fertility Counseling
				and Treatment Fund.
							(2)All amounts received by the Secretary
				under subsection (a) shall be deposited in the fund.
							(3)(A)Subject to the
				provisions of appropriations Acts, amounts in the fund shall be available,
				without fiscal year limitation, to the Secretary for the following
				purposes:
									(i)To
				furnish fertility counseling and treatment, including through the use of
				assisted reproductive technology, to individuals under laws administered by the
				Secretary.
									(ii)To make payments under section 1789 of this
				title.
									(B)Amounts available under subparagraph
				(A) may not be used for any purposes other than a purpose set forth in clause
				(i) or (ii) of that subparagraph.
								(4)Amounts received by the Secretary
				under subsection (a) shall be treated for the purposes of sections 251 and 252
				of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901,
				902) as offsets to discretionary appropriations (rather than as offsets to
				direct spending) to the extent that such amounts are made available for
				expenditure in appropriations Acts for the purposes specified in paragraph (3)
				of this subsection.
							(f)Small business
				concern definedIn this section, the term small business
				concern has the meaning given such term under section 3 of the Small
				Business Act (15 U.S.C.
				632).
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by adding after the item relating to section 322 the
			 following new item:
				
					
						323. Contractor user
				fees.
					
					.
			
